Exhibit 10.2

HPC POS SYSTEM, CORP.

6409 Lake Meadow Drive

Burke, VA 22015




UNANIMOUS CONSENT OF DIRECTORS OF HPC POS SYSTEM, CORP. IN LIEU OF A MEETING OF
THE BOARD OF DIRECTORS OF HPC POS SYSTEM, CORP. (A NEVADA CORPORATION)




Pursuant to the Authority granted to directors to take action by unanimous
consent without a meeting pursuant to Nevada General Corporation Law 78.315
(pursuant to the Articles of Incorporation) of HPC POS System, Corp. (“HPC”) the
Board of Directors (“Directors”) of HPC, a Nevada corporation (the “Company”),
do hereby consent to adopt, ratify, confirm and approve, as of the date
indicated below, the following recitals and resolutions, as evidenced by their
signature hereunder:




WHEREAS, the Directors have been presented with the proposal to authorize the
issuance of 3,000,000 shares of common stock of the Company in exchange for
relief of debt owed by the Company in the amount of three thousand ($3,000)
Dollars represented by a Fifty Thousand ($50,000) Dollar Promissory Note (the
“Promissory Note”) dated May 1, 2009;




WHEREAS, the Directors shall specifically authorize the issuance of 3,000,000
shares of common stock of the Company to Reliance Capital Group Corp.




WHEREAS, the Directors believe it is in the best interest of the Company to
authorize the issuance of the common stock to Reliance Capital Group Corp. in
exchange for relief of the debt represented by the Promissory Note as set forth
herein;




NOW, BE IT RESOLVED, that it is hereby authorized and approved to issue
3,000,000 shares of common stock of the Company to Reliance Capital Group Corp.
in exchange for partial relief of the debt represented by the Promissory Note.




GENERAL RESOLUTIONS




RESOLVED, that the officers of the Company are hereby authorized and instructed
to take whatever steps necessary to effectuate the above described resolutions.




FURTHER RESOLVED,  that the Promissory Note shall be restated and amended to
show that a payment in the amount of $3,000 on the Promissory Note has been
satisfied by the Company.




IN WITNESS WHEREOF, the undersigned have set forth their hands in their capacity
as of this 28th day of November 2011.







 

/s/ Melvin W. Coles                     

MELVIN W. COLES, DIRECTOR

 

 

/s/ Bonnie Coles                     

BONNIE COLES, DIRECTOR

 

 

/s/ Deborah Colley                       

DEBORAH COLLEY, DIRECTOR






